


Exhibit 10.7

 

DIGIMARC CORPORATION

 

2008 INCENTIVE PLAN

 


SECTION 1. PURPOSE


 

The purpose of the Digimarc Corporation 2008 Incentive Plan is to attract,
retain and motivate employees, officers, directors, consultants, agents,
advisors and independent contractors of the Company and its Related Companies by
providing them the opportunity to acquire a proprietary interest in the Company
and to align their interests and efforts to the long-term interests of the
Company’s stockholders.

 


SECTION 2. DEFINITIONS


 

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

 


SECTION 3. ADMINISTRATION


 


3.1          ADMINISTRATION OF THE PLAN


 

The Plan shall be administered by the Board or the Compensation Committee, which
shall be composed of two or more directors, each of whom is a “non-employee
director” within the meaning of Rule 16b-3(b)(3) promulgated under the Exchange
Act, or any successor definition adopted by the Securities and Exchange
Commission, an “outside director” within the meaning of Section 162(m) of the
Code, or any successor provision thereto.

 


3.2          DELEGATION


 

Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate responsibility for administering the Plan, including with respect to
designated classes of Eligible Persons, to different committees consisting of
one or more members of the Board, subject to such limitations as the Board deems
appropriate, except with respect to Awards to Participants who are subject to
Section 16 of the Exchange Act or Awards granted pursuant to Section 16 of the
Plan. Members of any committee shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Board or the Compensation Committee may authorize one
or more officers of the Company to grant Awards to designated classes of
Eligible Persons, within limits specifically prescribed by the Board or the
Compensation Committee; provided, however, that no such officer shall have or
obtain authority to grant Awards to himself or herself or to any person subject
to Section 16 of the Exchange Act. All references in the Plan to the “Committee”
shall be, as applicable, to the Compensation Committee or any other committee or
any officer to whom the Board or the Compensation Committee has delegated
authority to administer the Plan.

 

--------------------------------------------------------------------------------


 


3.3          ADMINISTRATION AND INTERPRETATION BY COMMITTEE


 

(a)           Except for the terms and conditions explicitly set forth in the
Plan and to the extent permitted by applicable law, the Committee shall have
full power and exclusive authority, subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board or a Committee composed of members of the Board, to (i) select the
Eligible Persons to whom Awards may from time to time be granted under the Plan;
(ii) determine the type or types of Award to be granted to each Participant
under the Plan; (iii) determine the number of shares of Common Stock to be
covered by each Award granted under the Plan; (iv) determine the terms and
conditions of any Award granted under the Plan; (v) approve the forms of notice
or agreement for use under the Plan; (vi) determine whether, to what extent and
under what circumstances Awards may be settled in cash, shares of Common Stock
or other property or canceled or suspended; (vii) determine whether, to what
extent and under what circumstances cash, shares of Common Stock, other property
and other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant, subject to Section 409A of
the Code and in accordance with Section 6.3 of the Plan; (viii) interpret and
administer the Plan and any instrument evidencing an Award, notice or agreement
executed or entered into under the Plan; (ix) establish such rules and
regulations as it shall deem appropriate for the proper administration of the
Plan; (x) delegate ministerial duties to such of the Company’s employees as it
so determines; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for administration of the Plan.

 

(b)           In no event, however, shall the Committee have the right, without
stockholder approval, to (i) cancel or amend outstanding Options or SARs for the
purpose of repricing, replacing or regranting such Options or SARs with Options
or SARs that have a purchase or grant price that is less than the purchase or
grant price for the original Options or SARs except in connection with
adjustments provided in Section 15, or (ii) issue an Option or SAR or amend an
outstanding Option or SAR to provide for the grant or issuance of a new Option
or SAR on exercise of the original Option or SAR.

 

(c)           The effect on the vesting of an Award of a Company-approved leave
of absence or a Participant’s working less than full-time shall be determined by
the Company’s chief human resources officer or other person performing that
function or, with respect to directors or executive officers, by the
Compensation Committee, whose determination shall be final.

 

(d)           Decisions of the Committee shall be final, conclusive and binding
on all persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.

 


SECTION 4. SHARES SUBJECT TO THE PLAN


 


4.1          AUTHORIZED NUMBER OF SHARES


 

Subject to adjustment from time to time as provided in Section 15.1, a maximum
of 2,500,000 shares of Common Stock shall be available for issuance under the
Plan.

 

2

--------------------------------------------------------------------------------


 

Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.


 


4.2          SHARE USAGE


 

(a)           Shares of Common Stock covered by an Award shall not be counted as
used unless and until they are actually issued and delivered to a Participant.
If any Award lapses, expires, terminates or is canceled prior to the issuance of
shares thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.

 

(b)           The Committee shall also, without limitation, have the authority
to grant Awards as an alternative to or as the form of payment for grants or
rights earned or due under other compensation plans or arrangements of the
Company.

 

(c)           Notwithstanding anything in the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of such preexisting plans, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
completed is approved by the Board and that agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, those terms and conditions shall be deemed to be the action of
the Committee without any further action by the Committee, except as may be
required for

 

3

--------------------------------------------------------------------------------


 

compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

 

(d)           Notwithstanding the other provisions in this Section 4.2, the
maximum number of shares that may be issued upon the exercise of Incentive Stock
Options shall equal the aggregate share number stated in Section 4.1, subject to
adjustment as provided in Section 15.1.

 


SECTION 5. ELIGIBILITY


 

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.

 


SECTION 6. AWARDS


 


6.1          FORM, GRANT AND SETTLEMENT OF AWARDS


 

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 


6.2          EVIDENCE OF AWARDS


 

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 


6.3          DEFERRALS


 

The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the instrument evidencing
the Award at the time of grant. If any such deferral election is permitted or
required, the Committee, in its sole discretion, shall establish rules and
procedures for such payment deferrals, which may include the grant of additional
Awards or provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits to deferred stock unit
equivalents; provided, however, that the terms of any deferrals under this
Section 6.3 shall comply with all applicable law, rules and regulations,
including, without limitation, Section 409A of the Code.

 

4

--------------------------------------------------------------------------------


 


6.4          DIVIDENDS AND DISTRIBUTIONS


 

Participants may, if and to the extent the Committee so determines and sets
forth in the instrument evidencing the Award at the time of grant, be credited
with dividends paid with respect to shares of Common Stock underlying an Award
in a manner determined by the Committee in its sole discretion. The Committee
may apply any restrictions to the dividends or dividend equivalents that the
Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units. Notwithstanding
the foregoing, the right to any dividends or dividend equivalents declared and
paid on the number of shares underlying an Option or Stock Appreciation Right
may not be contingent, directly or indirectly, on the exercise of the Option or
a Stock Appreciation Right, and an Award providing a right to dividends or
dividend equivalents declared and paid on the number of shares underlying an
Option or a Stock Appreciation Right, the payment of which is not contingent
upon, or otherwise payable on, the exercise of the Option or a Stock
Appreciation Right, must comply with or qualify for an exemption under
Section 409A of the Code.

 


SECTION 7. OPTIONS


 


7.1          GRANT OF OPTIONS


 

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 


7.2          OPTION EXERCISE PRICE


 

The exercise price for shares purchased under an Option shall be at least 100%
of the Fair Market Value of the Common Stock on the Grant Date (and shall not be
less than the minimum exercise price required by Section 422 of the Code with
respect to Incentive Stock Options), except in the case of Substitute Awards.

 


7.3          TERM OF OPTIONS


 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.

 


7.4          EXERCISE OF OPTIONS


 

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.

 

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company

 

5

--------------------------------------------------------------------------------


 

of a properly executed stock option exercise agreement or notice, in a form and
in accordance with procedures established by the Committee, setting forth the
number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement or
notice, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Sections 7.5 and
13. An Option may be exercised only for whole shares and may not be exercised
for less than a reasonable number of shares at any one time, as determined by
the Committee.

 


7.5          PAYMENT OF EXERCISE PRICE


 

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

 

(a)           cash;

 

(b)           check or wire transfer;

 

(c)           having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option;

 

(d)           tendering (either actually or, so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock owned by the Participant that have an aggregate Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;

 

(e)           so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, and to the extent permitted by law, delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of proceeds to pay the
Option exercise price and any withholding tax obligations that may arise in
connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board (i.e., a “cashless” exercise); or

 

(f)            such other consideration as the Committee may permit.

 


7.6          EFFECT OF TERMINATION OF SERVICE


 

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified

 

6

--------------------------------------------------------------------------------


 

by the Committee at any time; provided, however, that any such waiver or
modification shall satisfy the requirements for exemption under Section 409A of
the Code.

 

If the exercise of the Option following a Participant’s Termination of Service,
but while the Option is otherwise exercisable, would be prohibited solely
because the issuance of Common Stock would violate either the registration
requirements under the Securities Act or the Company’s insider trading policy,
then the Option shall remain exercisable until the earlier of the Option
Expiration Date and the expiration of a period of three months (or such other
period of time as determined by the Committee in its sole discretion) after the
Participant’s Termination of Service during which the exercise of the Option
would not be in violation of the Securities Act or the Company’s insider trading
policy requirements.

 


SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS


 

Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder.

 


SECTION 9. STOCK APPRECIATION RIGHTS


 


9.1          GRANT OF STOCK APPRECIATION RIGHTS


 

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. A SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
A SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be ten years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.

 


9.2          PAYMENT OF SAR AMOUNT


 

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.

 

7

--------------------------------------------------------------------------------


 


9.3          POST-TERMINATION EXERCISE


 

The Committee shall establish and set forth in each instrument that evidences a
freestanding SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time; provided,
that any such waiver or modification shall satisfy the requirements under
Section 409A of the Code.

 


9.4          WAIVER OF RESTRICTIONS


 

Subject to Section 18.5, the Committee, in its sole discretion, may waive any
other terms, conditions or restrictions on any SAR under such circumstances and
subject to such terms and conditions as the Committee shall deem appropriate;
provided, that any such waiver shall satisfy the requirements under Section 409A
of the Code.

 


SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND
STOCK UNITS


 


10.1        GRANT OF STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS


 

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 


10.2        VESTING OF RESTRICTED STOCK AND STOCK UNITS


 

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the instrument evidencing
the Awards, in cash or a combination of cash and shares of Common Stock. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

 


10.3        WAIVER OF RESTRICTIONS


 

Subject to Section 18.5, the Committee, in its sole discretion, may waive the
repurchase or forfeiture period and any other terms, conditions or restrictions
on any Restricted Stock or Stock Unit under such circumstances and subject to
such terms and conditions as the Committee shall deem appropriate.

 

8

--------------------------------------------------------------------------------


 

SECTION 11. PERFORMANCE AWARDS

 


11.1        PERFORMANCE SHARES


 

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. Subject to
Section 18.5, the amount to be paid under an Award of Performance Shares may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

 


11.2        PERFORMANCE UNITS


 

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. Subject to Section 18.5, the amount to be paid under an Award of
Performance Units may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.

 


SECTION 12. OTHER STOCK OR CASH-BASED AWARDS


 

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

 


SECTION 13. WITHHOLDING


 

The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”) to
the extent such amounts are not “deferred compensation” within the meaning of
Section 409A. The Company shall not be required to issue any shares of

 

9

--------------------------------------------------------------------------------


 

Common Stock or otherwise settle an Award under the Plan until such tax
withholding obligations and other obligations are satisfied.

 

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. To the extent required to avoid
adverse financial accounting consequences to the Company, the value of the
shares so withheld or tendered may not exceed the employer’s minimum required
tax withholding rate.

 


SECTION 14. ASSIGNABILITY


 

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent permitted by the Company, the Participant
may designate one or more beneficiaries on a Company-approved form who may
exercise the Award or receive payment under the Award after the Participant’s
death. During a Participant’s lifetime, an Award may be exercised only by the
Participant. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Code, the Committee, in its sole discretion, may permit a
Participant to assign or transfer an Award subject to such terms and conditions
as the Committee shall specify.

 


SECTION 15. ADJUSTMENTS


 


15.1        ADJUSTMENT OF SHARES


 

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan; (ii) the
maximum number and kind of securities issuable as Incentive Stock Options as set
forth in Section 4.2; (iii) the maximum number and kind of securities set forth
in Section 4.3; (iv) the maximum numbers and kind of securities set forth in
Section 16.3; and (v) the number and kind of securities that are subject to any
outstanding Award and the per share price of such securities, without any change
in

 

10

--------------------------------------------------------------------------------


 

the aggregate price to be paid therefor. The determination by the Committee, as
to the terms of any of the foregoing adjustments shall be conclusive and
binding.

 

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2 and 15.3,
respectively.

 


15.2        DISSOLUTION OR LIQUIDATION


 

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 


15.3        CHANGE IN CONTROL


 

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:

 

(a)           All outstanding Awards, other than Performance Shares and
Performance Units, shall become fully and immediately vested and exercisable,
and all applicable deferral and restriction limitations or forfeiture provisions
shall lapse, immediately prior to the Change in Control and shall terminate at
the effective time of the Change in Control, and any such Awards constituting
“deferred compensation” within the meaning of Section 409A of the Code shall be
paid within 60 days following the effective date of the Change in Control;
provided, however, that with respect to a Change in Control that is a Company
Transaction, such Awards, other than Awards constituting “deferred compensation”
within the meaning of Section 409A of the Code, shall become fully and
immediately exercisable, and all applicable deferral and restriction limitations
or forfeiture provisions shall lapse, only if and to the extent such Awards are
not converted, assumed or replaced by the Successor Company.

 

For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed or replaced by the Successor Company if following the Company
Transaction the option or right confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the Company
Transaction, the consideration (whether stock, cash or other securities or
property) received in the Company Transaction by holders of Common Stock for
each share held on the effective date of the transaction (and if holders

 

11

--------------------------------------------------------------------------------


 

were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received upon the
exercise of the Option, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Company Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

 

(b)           The target payout opportunities attainable under all outstanding
Stock Awards and Stock Units with restrictions based on performance criteria,
Performance Shares, and Performance Units shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change in Control, and such Awards shall be paid within 60 days following
the effective date of the Change in Control.

 

(c)           Notwithstanding the foregoing, the Committee, in its sole
discretion, may instead provide in the event of a Change in Control that is a
Company Transaction that a Participant’s outstanding Awards shall terminate upon
or immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.

 


15.4        FURTHER ADJUSTMENT OF AWARDS


 

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public

 

12

--------------------------------------------------------------------------------


 

announcement with respect to such sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control that is the reason for such
action.

 


15.5        NO LIMITATIONS


 

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 


15.6        FRACTIONAL SHARES


 

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 


15.7        SECTION 409A OF THE CODE


 

Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 15 to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code and (b) any
adjustments made pursuant to this Section 15 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment the Awards either
(i) continue not to be subject to Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code.

 


SECTION 16. CODE SECTION 162(M) PROVISIONS


 

Notwithstanding any other provision of the Plan, the Compensation Committee may,
at the time of grant of an Award (other than an Option or SAR) to a Participant
who is then a Covered Employee, or is likely to be a Covered Employee as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, specify that all or any portion of such Award is
intended to satisfy the requirements for performance-based compensation under
Section 162(m) and be subject to this Section 16. With respect to each such
Award, the Compensation Committee shall establish, in writing, that the vesting
and/or payment pursuant to the Award shall be conditioned on the attainment for
the specified Performance Period of specified performance targets related to
designated performance goals for such period selected by the Compensation
Committee from among the Performance Criteria specified in Section 16.1. Such
performance goals shall be set by the Compensation Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m), or any successor provision thereto, and the regulations
thereunder.

 


16.1        PERFORMANCE CRITERIA


 

If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as

 

13

--------------------------------------------------------------------------------


 

applicable, shall be subject to the achievement of one or more objective
performance goals established by the Compensation Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following “performance criteria” for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company:  net earnings or net
income (before or after taxes); earnings per share (basic or fully diluted); net
sales growth or bookings growth; revenues; operating profit or income (including
or excluding depreciation, amortization, extraordinary items, restructuring
charges or other expenses); return measures (including, but not limited to,
return on assets, capital, net capital utilized, equity or sales); working
capital; cash flow (including, but not limited to, operating cash flow, free
cash flow or cash flow return on capital); earnings before or after taxes,
interest, depreciation and/or amortization; gross or operating profit; cost
control; strategic initiatives; market share; improvements in capital structure;
productivity ratios; share price (including, but not limited to, growth measures
and total stockholder return); expense targets; margins; operating efficiency or
margins; capital efficiency; strategic targets; economic profit; employee or
customer satisfaction, services performance, subscriber, cash management or
asset management metrics; working capital targets; cash value added; or market
or economic value added (together, the “Performance Criteria”).

 

Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations.

 

The Compensation Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period:  (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations appearing in the Company’s annual report to stockholders for the
applicable year, (vi) acquisitions or divestitures, (vii) foreign exchange gains
and losses, and (viii) gains and losses on asset sales. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies the requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

 


16.2        COMPENSATION COMMITTEE CERTIFICATION AND AUTHORITY


 

After the completion of each Performance Period, the Compensation Committee
shall certify the extent to which any Performance Criteria has been satisfied,
and the amount payable as a result thereof, prior to payment, settlement or
vesting of any Award subject to this Section 16. Notwithstanding any provision
of the Plan other than Section 15, with respect to any Award that is subject to
this Section 16, the Compensation Committee may adjust downward, but not upward,
the amount payable pursuant to such Award, and the

 

14

--------------------------------------------------------------------------------


 

Compensation Committee may not waive the achievement of the applicable
performance goals except in the case of the death or Disability of the Covered
Employee.

 

The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 16 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based” compensation with the meaning of Section 162(m).

 


16.3        LIMITATIONS


 

Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards other than Performance Units subject to this
Section 16 in any calendar year period with respect to more than 750,000 shares
of Common Stock for such Awards, except that the Company may make additional one
time grants of such Awards for up to 1,000,000 shares to newly hired or newly
promoted individuals, and the maximum dollar value payable with respect to
Performance Units or other awards payable in cash subject to this Section 16
granted to any Covered Employee in any one calendar year is $2,500,000.

 

The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 16 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 


SECTION 17. AMENDMENT AND TERMINATION


 


17.1        AMENDMENT, SUSPENSION OR TERMINATION


 

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board. Subject to
Section 17.3, the Compensation Committee may amend the terms of any outstanding
Award, prospectively or retroactively.

 


17.2        TERM OF THE PLAN


 

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the later of (a) the Effective Date and (b) the date of
approval by the stockholders of any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code.

 

15

--------------------------------------------------------------------------------


 


17.3        CONSENT OF PARTICIPANT


 

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.

 

Subject to Section 18.5, the Board shall have broad authority to amend the Plan
or any outstanding Award without the consent of a Participant to the extent the
Board deems necessary or advisable to (i) comply with, or take into account,
changes in applicable tax laws, securities laws, accounting rules and other
applicable law, rules and regulations or (ii) to ensure that an Award is not
subject to additional taxes, interest or penalties under Section 409A of the
Code.

 


SECTION 18. GENERAL


 


18.1        NO INDIVIDUAL RIGHTS


 

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

 

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 


18.2        ISSUANCE OF SHARES


 

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

 

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a

 

16

--------------------------------------------------------------------------------


 

security paid or issued under, or created by, the Plan, or to continue in effect
any such registrations or qualifications if made.

 

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.

 

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 


18.3        INDEMNIFICATION


 

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3 of the Plan, shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof, with the Company’s
approval, or paid by such person in satisfaction of any judgment in any such
claim, action, suit or proceeding against such person; provided, however, that
such person shall give the Company an opportunity, at its own expense, to handle
and defend the same before such person undertakes to handle and defend it on
such person’s own behalf, unless such loss, cost, liability or expense is a
result of such person’s own willful misconduct or except as expressly provided
by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

 

17

--------------------------------------------------------------------------------


 


18.4        NO RIGHTS AS A STOCKHOLDER


 

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a stockholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

 


18.5        COMPLIANCE WITH LAWS AND REGULATIONS


 

In interpreting and applying the provisions of the Plan, any Options granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code, although the Company makes no representations that
Options granted as Incentive Stock will maintain such qualification.

 

Notwithstanding anything contained in the Plan to the contrary, the Company
intends that any and all Awards and compensation payable under the Plan shall
satisfy the requirements for exemption from, or compliance with, Section 409A of
the Code and that all terms and provisions shall be interpreted to satisfy such
requirements. If the Committee determines that an Award, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a Participant to
become subject to Section 409A of the Code, the Committee, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify the Plan and any Award
granted under the Plan so that the Award qualifies for exemption from, or
compliance with, Section 409A of the Code.

 

Furthermore, any payment or distribution that is to be made under the Plan (or
pursuant to an Award under the Plan) to a Participant who is a “specified
employee” of the Company within the meaning of that term under Section 409A and
as determined by the Committee, on account of a “separation from service” within
the meaning of that term under Section 409A of the Code, may not be made before
the date which is six months after the date of such “separation from service,”
unless the payment or distribution is exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.

 

Notwithstanding any other provision in the Plan, the Committee makes no
representations that Awards granted under the Plan shall be exempt from, or
comply with, Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to Awards granted under the Plan.

 

Awards not deferred under Section 6.3 and not otherwise exempt from the
requirements of Section 409A of the Code are intended to qualify for the
short-term deferral exemption to Section 409A of the Code, and payment shall be
made as soon as administratively feasible after the Award became vested, but in
no event shall such payment be made later than 2½ months after the end of the
calendar year in which the Award becomes vested unless otherwise permitted under
the exemption provisions of Section 409A of the Code.

 

18

--------------------------------------------------------------------------------


 


18.6        PARTICIPANTS IN OTHER COUNTRIES OR JURISDICTIONS


 

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt, amend or rescind such modifications,
procedures or subplans under the Plan as may be necessary or desirable to comply
with provisions of the laws or regulations of other countries or jurisdictions
in which the Company or any Related Company may operate or where Participants
may reside to ensure the viability of the benefits from Awards granted to
Participants employed in such countries or jurisdictions, meet the requirements
that permit the Plan to operate in a qualified or tax-efficient manner, comply
with applicable foreign laws or regulations and meet the objectives of the Plan.

 


18.7        NO TRUST OR FUND


 

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 


18.8        SUCCESSORS


 

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 


18.9        SEVERABILITY


 

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

 


18.10      CHOICE OF LAW AND VENUE


 

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Oregon without
giving effect to principles of conflicts

 

19

--------------------------------------------------------------------------------


 

of law. Participants irrevocably consent to the nonexclusive jurisdiction and
venue of the state and federal courts located in the State of Oregon.

 


18.11      LEGAL REQUIREMENTS


 

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

 


SECTION 19. EFFECTIVE DATE

 

The effective date (the “Effective Date”) is the date on which the Plan is
approved by the stockholders of the Company. If the stockholders of the Company
do not approve the Plan within 12 months after the Board’s adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.

 

20

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

As used in the Plan,

 

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

 

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

 

“Board” means the Board of Directors of the Company.

 

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Compensation Committee, whose determination shall be conclusive and binding.

 

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:

 

(a)           an acquisition by any Entity of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), provided,
however, that the following acquisitions shall not constitute a Change in
Control:  (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, (iv) an acquisition by any
Entity pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in the definition of Company Transaction, or (v) any
acquisition approved by the Board;

 

A-1

--------------------------------------------------------------------------------


 

(b)           a change in the composition of the Board during any two-year
period such that the individuals who, as of the beginning of such two-year
period, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the beginning of the two-year period, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of an Entity other than the Board shall not be considered a member
of the Incumbent Board; or

 

(c)           consummation of a Company Transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” has the meaning set forth in Section 3.2.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Company” means Digimarc Corporation, a Delaware corporation.

 

“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:

 

(a)           a merger or consolidation of the Company with or into any other
company;

 

(b)           a sale in one transaction or a series of transactions undertaken
with a common purpose of at least 50% of the Company’s outstanding voting
securities; or

 

(c)           a sale, lease, exchange or other transfer in one transaction or a
series of related transactions undertaken with a common purpose of all or
substantially all of the Company’s assets,

 

excluding, however, in each case, a transaction pursuant to which

 

(i)            the Entities who are the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Company Transaction will beneficially own, directly or indirectly, at
least 50% of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Successor

 

A-2

--------------------------------------------------------------------------------


 

Company in substantially the same proportions as their ownership, immediately
prior to such Company Transaction, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities;

 

(ii)           no Entity (other than the Company, any employee benefit plan (or
related trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and

 

(iii)          individuals who were members of the Incumbent Board will
immediately after the consummation of the Company Transaction constitute at
least a majority of the members of the board of directors of the Successor
Company.

 

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.

 

“Disability,” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing the Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding. Notwithstanding
the foregoing, with respect to Incentive Stock Options, “Disability” shall have
the meaning attributed to that term for purposes of Section 422 of the Code.

 

“Effective Date” has the meaning set forth in Section 19.

 

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

 

“Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

A-3

--------------------------------------------------------------------------------


 

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

 

“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.

 

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.

 

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

 

“Option” means a right to purchase Common Stock granted under Section 7.

 

“Option Expiration Date” means the last day of the maximum term of an Option.

 

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”

 

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”

 

“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

 

“Participant” means any Eligible Person to whom an Award is granted.

 

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.

 

“Performance Criteria” has the meaning set forth in Section 16.1.

 

“Performance Period” means the period of time during which the Performance
Criteria must be met in order to determine the degree of payout and/or vesting
with respect to an Award. The Compensation Committee may establish different
Performance Periods for different Participants, and the Compensation Committee
may establish concurrent or overlapping Performance Periods.

 

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.

 

A-4

--------------------------------------------------------------------------------


 

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.

 

“Plan” means the Digimarc Corporation 2008 Incentive Plan.

 

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

 

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

 

“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “Retirement” as defined for purposes of
the Plan by the Committee or the Company’s chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches “normal retirement age,”
as that term is defined in Section 411(a)(8) of the Code.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

 

“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

 

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 10.

 

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

 

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

 

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Compensation Committee, whose determination shall be
conclusive and binding. Transfer of a Participant’s employment or service
relationship between the Company and any Related Company shall not be considered
a Termination of Service for purposes of an

 

A-5

--------------------------------------------------------------------------------


 

Award. Unless the Compensation Committee determines otherwise, a Termination of
Service shall be deemed to occur if the Participant’s employment or service
relationship is with an entity that has ceased to be a Related Company. A
Participant’s change in status from an employee of the Company or a Related
Company to a nonemployee director, consultant, advisor, or independent
contractor of the Company or a Related Company or a change in status from a
nonemployee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company,
shall not be considered a Termination of Service.

 

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.

 

A-6

--------------------------------------------------------------------------------
